Order entered July 3, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00506-CV

                           IN THE INTEREST OF C.V.L., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-17-01086-W

                                             ORDER
       The reporter’s record in this accelerated appeal from the trial court’s decree terminating

appellant’s parental rights was first due May 9, 2019. That deadline was subsequently extended

four times. By order dated June 25, 2019, we ordered Kristen McDowell, deputy court reporter,

to file, by July 5, 2019, either the reporter’s record from the trial held on April 9, 2019 or written

verification no record exists for that date. By letter filed on June 28, 2019, Ms. McDowell has

informed the Court that she was the substitute reporter only on April 26th and not for the trial

held on April 9th..

       Because the appeal cannot proceed without the reporter’s record, we ORDER Marty

Grant, Official Court Reporter for the 304th Judicial District Court, to file, by July 12, 2019,

either the reporter’s record of or written verification no record exists for that date. Because this

is an accelerated appeal, the trial court must arrange for a substitute reporter if necessary. See

TEX. R. APP. P. 28.4(b)(1). We caution Ms. Grant that failure to comply could result in the
Court taking any necessary steps to ensure the record is filed, including ordering she not sit as a

reporter until she has complied.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Andrea

Martin, Presiding Judge of the 304th Judicial District Court; Ms. Grant; and, the parties.


                                                      /s/    KEN MOLBERG
                                                             JUSTICE